                            IN THE UNITED STATES DISTRICT COURT                                          8/13/2019
                           FOR THE WESTERN DISTRICT OF VIRGINIA
                                   HARRISONBURG DIVISION                                            s/ J. Vasquez

MACK W.,1                                              )
                                                       )
        Plaintiff,                                     )
                                                       )
v.                                                     )       Civil Action No. 5:17-cv-00095
                                                       )
ANDREW SAUL, Commissioner, Social                      )       By: Elizabeth K. Dillon
 Security Administration,2                             )           United States District Judge
                                                       )
        Defendant.                                     )
                                                       )

                                       MEMORANDUM OPINION

        Plaintiff Mack W. brought this action for review of the final decision made by defendant,

Commissioner of the Social Security Administration, denying his claim for disability insurance

benefits under the Social Security Act. Defendant moved for summary judgment, and pursuant

to 28 U.S.C. § 636(b)(1)(B), the court referred the motion to U.S. Magistrate Judge Joel C.

Hoppe for a report and recommendation (R&R). On February 25, 2019, the magistrate judge

issued his R&R, finding that substantial evidence supported the Commissioner’s decision. (Dkt.

No. 22.) Mack filed a timely objection on March 11, 2019. (Dkt. No. 23.)

        After de novo review of the pertinent portions of the record, the report, and the filings by

the parties, in conjunction with the applicable law, the court agrees with the magistrate judge’s

recommendation. Accordingly, the court will grant the Commissioner’s motion for summary

judgment and affirm the Commissioner’s decision.



        1
          Due to privacy concerns, the court is adopting the recommendation of the Committee on Court
Administration and Case Management of the Judicial Conference of the United States that courts only use the first
name and last initial of the claimant in social security opinions.
        2
          On June 17, 2019, Andrew Saul was sworn in as the new Commissioner of Social Security. Pursuant to
Rule 25(d) of the Federal Rules of Civil Procedure, he is automatically substituted as the proper defendant.
                                         I. BACKGROUND

       The court adopts the recitation of facts and procedural background as set forth in the

report. (R&R 3–14, Dkt. No. 22.)

                                           II. DISCUSSION

A. Standard of Review

       This court’s review of the administrative law judge’s (ALJ) underlying decision is

limited. Specifically, “[a] district court’s primary function in reviewing an administrative

finding of no disability is to determine whether the ALJ’s decision was supported by substantial

evidence.” Coffman v. Bowen, 829 F.2d 514, 517 (4th Cir. 1987). Substantial evidence does not

require a “large or considerable amount of evidence,” Pierce v. Underwood, 487 U.S. 552, 564–

65 (1988); rather, it requires “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971). This is

“more than a mere scintilla of evidence [and] somewhat less than a preponderance.” Laws v.

Celebrezze, 368 F.2d 640, 642 (4th Cir. 1966).

       Where, as here, a matter has been referred to a magistrate judge pursuant to 28 U.S.C. §

636(b)(1), this court reviews de novo the portions of the report to which a timely objection has

been made. Fed. R. Civ. P. 72(b)(3) (“The district judge must determine de novo any part of the

magistrate judge’s disposition that has been properly objected to.”); United States v. Raddatz,

447 U.S. 667, 673–74 (1980) (finding that de novo review of the magistrate’s report and

recommendation comports with due process requirements).

       For an objection to trigger de novo review, it must be made “with sufficient specificity so

as reasonably to alert the district court of the true ground for the objection.” United States v.

Midgette, 478 F.3d 616, 622 (4th Cir. 2007). Further, objections must respond to a specific error




                                                  2
in the report and recommendation. See Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

General or conclusory objections, therefore, are not proper; they are in fact considered the

equivalent of a waiver. Id. Likewise, an objection that merely repeats the arguments made in the

briefs before the magistrate judge is a general objection and is treated as a failure to object.

Moon v. BWX Techs, 742 F. Supp. 2d 827, 829 (W.D. Va. 2010). As other courts have

recognized in the social security context, “[t]he Court may reject perfunctory or rehashed

objections to R&Rs that amount to a second opportunity to present the arguments already

considered by the Magistrate Judge.” Heffner v. Berryhill, No. 2:16-cv-820, 2017 WL 3887155,

at *3 (D.S.C. Sept. 6, 2017) (quoting Felton v. Colvin, No. 2:12-cv-558, 2014 WL 315773, at *7

(E.D. Va. Jan. 28, 2014)).

B. Mack W.’s Objections

       Mack argues that the magistrate judge’s finding that the ALJ properly weighed the

opinion of his treating physician, Dr. Anthony Martinez, should be rejected. (Pl.’s Objs. 1–6.)

       Contrary to the magistrate judge’s reasoning that diagnostic and examination evidence

“did not reflect the type of serious limitations one might expect from a completely disabling

condition,” (R&R 15), Mack contends that the imaging was “not so underwhelming” that it

detracted from Dr. Martinez’s opinion. (Pl.’s Objs. 1–2.) This argument was presented in

Mack’s initial brief to the magistrate judge and, therefore, is the type of rehashed argument

rejected out of hand by the courts in Heffner and Felton. (Dkt. No. 17, Pl.’s Mem. 18 (“Further,

contrary to the ALJ’s finding that Dr. Martinez overstated Plaintiff’s limitations, the record

amply reflects Plaintiff’s complaints of pain throughout his treatment with Dr. Martinez.”).)

Moreover, the court finds no error in the magistrate judge’s reasoning. As the magistrate judge

explained, examination findings from a variety of doctors, including Dr. Martinez, were largely




                                                  3
normal from 2011 to 2015. (R&R 16.) Later, in specifically finding that the ALJ was correct in

assigning “limited weight” to Dr. Martinez’s opinion, the magistrate judge again noted that

“exam findings from 2011 to 2015 provided objective evidence demonstrating that Mack W.’s

back condition had a limited effect on his ability to work.” (Id. at 20.) The court agrees with the

magistrate judge and the ALJ that Dr. Martinez overstated Plaintiff’s functional limitations. (Id.)

       Mack also argues that the ALJ erred by noting purported inconsistencies between Dr.

Martinez’s opinion and his activities of daily living, such as caring for his pets, watching

television, preparing simple meals, doing laundry, cleaning dishes, vacuuming, driving, shopping

for personal items once per week, paying bills, counting change, and handling a savings account.

(Pl.’s Objs. 3.) According to Mack, this evidence does not translate into the ability to perform

sustained light work activity. (Id. at 3–4.) As an initial matter, the court notes that the

magistrate judge did not discuss Mack’s activities of daily living in the context of the ALJ’s

assessment of Dr. Martinez’s opinion. (R&R 16–17.) Instead, the magistrate judge explained

that these activities are “undoubtedly inconsistent with the type of extreme limitations Mack W.

described in his hearing testimony, where he stated that he ‘can’t do nothing anymore,’ R. 48,

and that he typically spends his days in the house with his dogs ‘in pain most of the time,’ R.

53.” (Id. at 17.) This was, essentially, a credibility finding, such that there was substantial

evidence to support the ALJ’s conclusion that Mack’s daily activities are “not limited to the

extent one would expect given the complaints of disabling symptoms and limitations.” (Id. at

16–17.) It was not necessary, as Mack argues, to explain how these activities specifically equate

to the ability to perform light work. As the magistrate judge explained in his opinion, substantial

evidence in the record supports the ALJ’s finding that Mack has the residual functional capacity

(RFC) to perform light work. (Id. at 14–22.)




                                                  4
       Finally, Mack argues that the ALJ erred by highlighting the opinions of the non-

examining State agency consultants as substantial evidence in support of the RFC finding. (Pl.’s

Objs. 4.) Once again, this argument was specifically addressed to the magistrate judge, so it

need not be considered again by this court. (Pl.’s Mem. 20); see Heffner, 2017 WL 3887155, at

*3. In any event, the court finds no error in the magistrate judge’s conclusion that the ALJ’s

“assessment of the medical evidence was reasonable, and it provided support for his

consideration of the [Disability Determination Services] opinions.” (R&R 21.)

                                         III. CONCLUSION

       After a review of the record, the court concludes that the ALJ’s decision is supported by

substantial evidence and that the ALJ applied the correct legal standards. Accordingly, this court

will overrule Mack’s objections and adopt the magistrate judge’s recommendation. The court

will therefore grant the Commissioner’s motion for summary judgment.

       An appropriate order will be entered.

       Entered: August 13, 2019.




                                                     /s/ Elizabeth K. Dillon
                                                     Elizabeth K. Dillon
                                                     United States District Judge




                                                5
